DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 and 10-17 are pending and under examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 10-11, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Speidel (US 2013/0276951) in view of Husted et al. (US 2007/0222100), hereinafter Husted, and further in view of Lewis et al. (US 2018/0215069), hereinafter Lewis. 
Regarding claims 1 and 3-4, Speidel discloses a method of producing a wood material panel comprising (a) scattering a large plurality of wood chips to produce a particulate cake, wherein at least one adhesive is applied to the wood chips during the scattering (Figs. 1-2, par. 0001); (b) pressing the particulate cake to produce a wood material panel (Fig. 2; par. 0040-0046). Speidel further discloses that the amount of adhesive and wood chips can be varied (par. 0044-0045) as in claims 3-4.
Speidel does not explicitly disclose (c) introducing different quantities of at least one additive at different positions within the particulate cake during the scattering to adjust a ratio of the adhesive to the additive, or that the material is heated and pressed together in (b) above.
However, regarding the heat pressing as in (b) above, Husted discloses a similar method involving the production of wood composites, but unlike Speidel above, uses a heat press (Husted, par. 0052) as to produce the consolidated panels. One of ordinary skill in the art would have recognized that the final product being produced is a wood panel in both Speidel (with no heating) and in Husted (with heating) and thus would have recognized that the two processes are substitutable alternatives to one another. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the adhesive coated wood particles are heated and pressed as to consolidated into a panel as specified by Husted, as a substitution for the non-heated press of Speidel above. 
 However, regarding the additives, Lewis discloses a similar method to that of Speidel/Husted above, in that Lewis also puts particles and adhesive into a mold and compresses the combination of particles and adhesive into a wood material panel (Lewis, par. 0085, 0094, 0106, 0122). Lewis further discloses that additives can be included with the adhesive (Lewis, par. 0108-0117) as to confer favorable properties on the manufactured wood product and can be added in different locations.  
Speidel as discussed above discloses a “base” process of producing a wood material panel having a variable amount of adhesive. Lewis discloses an “improvement” to the base process of Speidel that is similar to the claimed invention in that Lewis also includes an additive material within the adhesive material. One of ordinary skill in the art would have had a reasonable expectation of success from having incorporated the additive materials of Lewis (par. 0108-0117) into the adhesive of Speidel above, resulting in a variable amount of additives to be included at different positions within the particle mat of Speidel above as required in claims 1 and 3. Accordingly, one of ordinary skill in the art would have found it obvious to have specified that there is a variable amount of additives included within the particulate cake at different positions (along with adhesive above) as is required in the claims as to likewise confer favorable properties upon the wood material product (Lewis, par. 0108) at various locations and likewise would have adjusted the ratio between adhesive and additive as a result thereof.  
Regarding claims 2 and 10, Speidel/Husted/Lewis discloses the subject matter of claim 1 as discussed above, and further discloses that an adhesive component can be included as an additive (Lewis, par. 0094 describes that the crosslinking agent can be added separately such that it would constitute an ‘additive’), or also at least a fire retardant, biocidal, substance for preventing swelling (Lewis, par. 0042-0043, 0108-0117), which would necessarily or inherently alter the thermal conductivity (such as the carbon nanotubes in Lewis, par. 0116) of the combined material as in claim 10. It would have been obvious to one of ordinary skill in the art to have incorporated these limitations as described in Lewis for the same reasons set forth in claim 1 above.     
Regarding claims 5 and 17, Speidel/Lewis/Husted discloses the subject matter of claims 1/4 as discussed above, and further discloses a homogeneous bulk density (see Speidel, Fig. 2)
Regarding claim 11, Speidel/Lewis/Husted discloses the subject matter of claim 1, and further discloses that the additive (Lewis, par. 0116-0117) can be glass fibers or beads.
Regarding claims 14-16, Speidel/Lewis/Husted discloses the subject matter of claim 1, and further discloses that the different positions would vary along all three spatial directions (Speidel, Fig. 2, par. 0044-0045). 
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Speidel (US 2013/0276951) in view of Lewis (US 2018/0215069) and Husted (US 2007/0222100) as applied to claim 1 above, and further in view of Kruesemann et al. (US 2010/0175343), hereinafter Kruesemann.
Regarding claims 11-12, Speidel/Lewis/Husted discloses the subject matter of claim 1, as described above, but does not explicitly disclose that there are optical brighteners including stilbenes. 
However, Kruesemann discloses a similar composite panel to that of Speidel and Lewis above in that it includes specifications for a panel made from wood composite material (Kruesemann, par. 0001-0002, 0015). Kruesemann further discloses that a color can be put into the panel by adding in additives to the material, such as stilbenes, or white pigments (par. 0032, 0034, 0042), demonstrating that these techniques of including these types of materials as in claims 11-12, were known in the art before the effective filing date of the claimed invention and that the ordinary artisan would have had a reasonable expectation of success from having incorporated the above techniques from Kruesemann into the process of Speidel/Lewis/Husted as discussed above. Accordingly, it would have further been obvious to one of ordinary skill in the art to have specified that the additive materials include optical brighteners such as stilbenes within the mixture as to produce a panel having a brighter appearance upon compression as is required in claims 11-12.  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Speidel (US 2013/0276951) in view of Lewis (US 2018/0215069) and Husted (US 2007/0222100) as applied to claim 1 above, and further in view of Peavey et al. (US 2015/0110988), hereinafter Peavey. 
Regarding claim 13, Speidel/Lewis/Husted discloses the subject matter of claim 1, but does not explicitly disclose adding a white primer to the panel upon compression of the panel as in claim 1 above. 
However, Peavey discloses the production of a coating material (Peavey, par. 0076-0077, 0079), suitable for use with the panel produced by Speidel/Lewis/Husted above (Peavey, par. 0233-0234), and specifically discusses using an opaque white coloring with titanium dioxide pigment within the coating material to be used, specifically as a primer (Peavey, par. 0215, 0221) covering the unspecified ‘substrate’ material, which can be a similar type of wood composite board (Peavey, par. 0233-0234) as in Speidel/Lewis above.
Speidel/Lewis/Husted discloses a “base” process of producing a ‘substrate’ panel upon which Peavey discloses an “improvement” that has been improved in the same manner as the claimed invention in that it further includes a primer/coating material with a white appearance as to advantageously reinforce the surface of the material (Peavey, par. 0076). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the panel has a white primer added to the surface, as discussed in Peavey, as an addition to the process of Speidel/Lewis/Husted above as a finishing step to the panel.  
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D GRAHAM/Examiner, Art Unit 1742